Title: To Thomas Jefferson from James Madison, 15 April 1804
From: Madison, James
To: Jefferson, Thomas


          
            Dear Sir
            Washington Apl. 15. 1804.
          
          Your favor of the 9th. with its inclosures has been duly recd. and will be duly attended to
          The inclosed communications from Mr. Merry are as satisfactory as they are important. On the return of them, it will be proper I presume to acknowledge the impression made by the promptitude of the interposition, and the evidence it affords of a disposition to cherish the amicable relations &c. of the two Countries. From Sr. E. Nepeans letter it seems that the decisions of the British Courts on the law of Nations are prescribed even by the Board of Admiralty.
          The letter from Skipwith shews as we always supposed that the French Govt. took no particular interest in the application of the fund of 20 Mils: farther than it might affect the sum chargeable on themselves. It shews also that Mr. L. had not disclosed at that date the instruction sent him, to suspend & prepare the way for remodifying the payments under the Convention. It appears by his correspondence with the Comissrs. heretofore recd. that he had notified your sanction to his choice as early as the 23 of Decr. and this sanction was conveyed in the same letter with that instruction.
          The letter from Moses Young is inclosed at his request. He has not yet decided whether he will return to Madrid. Perhaps it may depend on the event of the settlement he makes with the public. Like all other claimants, tho’ represented as a moderate, as well as an honest man, he is for getting all he can within the limits at least of what he thinks not unfair.
          Nothing has occurred, beyond the information of the newspapers, that deserves to be mentioned. The next mail will probably give the result of the Election in N.H. In Massts, the progress becomes less unfavorable to Sullivan, who will not be left so far behind as his predecessor in the competition with Strong. From N.Y. nothing is heard but general reports on which no dependence can be placed. You will see the indelicate introduction of your name into the contest.
          Yrs. with respectful attachment
          
            James Madison
          
        